SUMMARY ORDER

Petitioner Ze Lin, a citizen of the People’s Republic of China, seeks review of a July 28, 2006 order of the Board of Immigration Appeals (“BIA”), affirming the March 29, 2005 decision of Immigration Judge (“IJ”) Elizabeth A. Lamb, denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Ze Lin, No. A97 743 641 (B.I.A. July 28, 2006) aff'g No. A97 743 641 (Immig. Ct. N.Y. City March 29, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA issues an opinion that fully adopts the IJ’s decision, this Court reviews the IJ’s decision. See, e.g., Chun Gao v. Gonzales, 424 F.3d 122, 124 (2d Cir.2005). This Court reviews de novo questions of law and the application of law to undisputed fact. See, e.g., Secaida-Rosales v. INS, 331 F.3d 297, 305 (2d Cir. 2003). This Court reviews the agency’s factual findings, including adverse credibility determinations. 8 U.S.C. § 1252(b)(4)(B); see Zhou Yun Zhang v. INS, 386 F.3d 66, 73 & n. 7 (2d Cir.2004).
As an initial matter, Lin does not argue that he is entitled to CAT relief; rather, in his brief to this Court, he only argues that he is eligible for asylum and withholding of removal. Accordingly, we deem any challenge to the IJ’s denial of CAT relief abandoned. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1 (2d Cir.2005).
Here, the IJ’s adverse credibility finding is supported by substantial evidence. The implausibility of Lin’s lack of knowledge, the lack of corroboration, and other cumulative noted weaknesses in Lin’s testimony provided ample support for the IJ’s determination. Accordingly, because Lin has not presented a credible claim for relief, the agency did not err in denying his asylum and withholding of removal claims. See Zhou Yun Zhang, 386 F.3d at 78-79.
For the foregoing reasons, the petition for review is DENIED. The pending motion for a stay of removal in this petition is DISMISSED as moot.